Case 0:19-cv-62174-RAR Document 1 Entered on FLSD Docket 08/29/2019 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       Fort Lauderdale Division
 JELENA JOVICIC,

         Plaintiff,
 v.

 GUSTI BUILDING, LLC.,
 A Florida corporation, and
 AGUSTIN SHQALSI, individually

         Defendants.

 _____________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL


         COMES NOW, Plaintiff, JELENA JOVICIC, by and through undersigned counsel, and

 sues Defendants, GUSTI BUILDING LLC., and AGUSTIN SHQALSI, and alleges as follows:

                                     GENERAL ALLEGATIONS

         1.      Plaintiff, JELENA JOVICIC, brings this action against Defendants to recover

 unpaid wages owed by Defendants to Plaintiff pursuant to Plaintiff’s employment agreement with

 the Defendants.

         2.      Jurisdiction is conferred on this Court by the Fair Labor Standards Act of 1938

 (“FLSA”), 29 U.S.C. § 206 and 207.

         3.      The unlawful employment practices alleged below occurred and/or were committed

 within this judicial district.

         4.      At all times material hereto, Plaintiff has been a citizen and resident of Broward

 County, Florida.
Case 0:19-cv-62174-RAR Document 1 Entered on FLSD Docket 08/29/2019 Page 2 of 6



        5.      At all times material hereto, GUSTI BUILDING, LLC., was Plaintiff’s employer

 as defined by law and a corporation conducting business in this judicial district.

        6.      At all times material hereto, GUSTI BUILDING, LLC., had employees engaged in

 commerce or in the production of goods for commerce, and/or had employees handling, selling,

 or otherwise working on goods or materials that were moved in or produced for commerce by a

 person. 29 U.S.C. §203.

        7.      At all times material hereto, GUSTI BUILDING, LLC., upon information and

 belief, had revenue in excess of $500,000.00 per annum.

        8.      Defendant AGUSTIN SHQALSI is an officer and owner of Defendant GUSTI

 BUILDING, LLC., and this individual Defendant commonly controlled the day-to-day operations

 of the corporate Defendant and shared an interest in making profits through the operation of this

 corporate entity.

        9.      At all times material hereto, AGUSTIN SHQALSI was Plaintiff’s employer as

 defined by law.

        10.     At all times material hereto, Plaintiff was individually engaged in commerce while

 working for Defendants.

        11.     All conditions precedent have occurred or have been waived.

        12.     Plaintiff has engaged the undersigned attorneys and is entitled to recover her

 attorneys’ fees from Defendants.

                     COUNT 1: FLSA RECOVERY OF UNPAID WAGES

        13.     Plaintiff incorporates by reference the allegations contained in paragraphs 1

 through 12 above as if fully set forth herein. Plaintiff worked for Defendants from approximately

 March 2, 2018 to January 18, 2019.
Case 0:19-cv-62174-RAR Document 1 Entered on FLSD Docket 08/29/2019 Page 3 of 6



        14.     During the time period mentioned above, Plaintiff worked for Defendants as a

 Marketing Director.

        15.     Plaintiff’s primary duties and responsibilities included meeting with prospective

 clients and then introducing them to Defendant, AGUSTIN SHQALSI.

        16.     The Defendants agreed to pay the Plaintiff a weekly salary of $600.00 in exchange

 for her services.

        17.     Plaintiff was scheduled to work Monday through Friday from 9:00 a.m. to 3:00

 p.m.

        18.     Defendants improperly treated Plaintiff as an exempt employee.

        19.     During one or more workweeks, Defendants did not pay Plaintiff the statutory

 minimum wage for all hours worked by Plaintiff, in violation of the FLSA, 29 U.S.C. § 206 and

 207.

        20.     Plaintiff was unlawfully denied minimum wages in violation of the FLSA, 29

 U.S.C. § 206 and 207.

        21.     By reason of the intentional, willful and unlawful acts of the Defendants, Plaintiff

 has suffered damages.

        22.     Plaintiff is owed an additional amount equal to the amount of unpaid wages as

 liquated damages.

        WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid

 wages, liquidated damages, attorneys’ fees, costs, and such other and further relief as this Court

 deems just and appropriate.
Case 0:19-cv-62174-RAR Document 1 Entered on FLSD Docket 08/29/2019 Page 4 of 6



                     COUNT II: FMWA RECOVERY OF UNPAID WAGES

         23.    Plaintiff incorporates by reference the allegations contained in paragraph 1 through

 12 above as if fully set forth herein.

         24.    Plaintiff worked for Defendants from approximately March 2, 2018 to January 18,

 2019.

         25.    During the time-period mentioned above, Plaintiff worked for Defendants as a

 Marketing Director.

         26.    Plaintiff’s primary duties and responsibilities included meeting with prospective

 clients and then introducing them to Defendant, AGUSTIN SHQALSI.

         27.    The Defendants agreed to pay the Plaintiff a weekly salary of $600.00 in exchange

 for her services.

         28.    Plaintiff was scheduled to work Monday through Friday from 9:00 a.m. to 3:00

 p.m.

         29.    During one or more workweeks, Defendants did not pay Plaintiff the statutory

 minimum wage for all hours worked by Plaintiff, in violation of the Florida Minimum Wage Act,

 §448.110, Florida Statutes (“FMWA”)

         30.    Plaintiff was unlawfully denied minimum wages in violation of the FMWA,

 §448.110, Florida Statutes.

         31.    By reason of the intentional, willful and unlawful acts of Defendants, Plaintiff has

 suffered damages.

         WHEREFORE, Plaintiff hereby demands judgment against Defendants for all unpaid

 wages, liquidated damages, attorneys’ fees, costs, and such other and further relief as this Court

 deems just and appropriate.
Case 0:19-cv-62174-RAR Document 1 Entered on FLSD Docket 08/29/2019 Page 5 of 6



                             COUNT III: BREACH OF CONTRACT

         32.     Plaintiffs reallege all of the matters set forth in paragraphs 1 through 12 as if fully

 set forth herein.

         33.     Plaintiff and Defendants entered into the Contract, pursuant to which Plaintiff

 agreed to provide marketing services to Defendants in exchange for compensation in the amount

 of $600.00 per week.

         34.     Defendants breached the Contract by, inter alia, failing to pay Plaintiff for all hours

 worked.

         35.     As a direct and proximate result of Defendants breach, Plaintiff has suffered

 damages, including, but not limited to, the loss of money not paid to Plaintiff in exchange for her

 services.

         WHEREFORE, the Plaintiff, demands judgment against Defendants, for damages, together

 with prejudgment and post judgment interest thereon, costs, and such other and further relief as

 this Court deems just and appropriate.

                              COUNT IV: UNJUST ENRICHMENT

         36.     Plaintiff incorporates by reference the allegations contained in paragraph 1 through

 12 above as if fully set forth herein.

         37.     Plaintiff provided services to Defendants by serving as a Marketing Director.

         38.     By serving as a Marketing Director to Defendants, Plaintiff conferred a benefit on

 Defendants, and Defendants had knowledge of that benefit.

         39.     Defendants voluntarily accepted and retained that benefit conferred on them by

 Plaintiff.
Case 0:19-cv-62174-RAR Document 1 Entered on FLSD Docket 08/29/2019 Page 6 of 6



        40.     The circumstances are such that Defendants’ retention of the benefit is inequitable

 unless the Defendants pay to Plaintiff the value of the benefit.

        41.     Defendants have been unjustly enriched at the expense of the Plaintiff.

        42.     Plaintiff is entitled to damages as a result of Defendants’ unjust enrichment.

        WHEREFORE, Plaintiff hereby demands judgment against Defendants for all damages,

 together with prejudgment and post judgment interest, costs, and such other and further relief as

 this Court deems just and appropriate.

                                          Jury Trial Demand

        Plaintiff demands a trial by jury on all issues so triable.

                                             Respectfully submitted this 29th day of August 2019.

                                            By: s/Michelle Cohen Levy
                                            Michelle Cohen Levy, FBN 0068514
                                            The Law Office of Michelle Cohen Levy, P.A.
                                            4400 N. Federal Highway
                                            Lighthouse Point, Florida 33064
                                            P: (954) 651-9196
                                            Michelle@CohenLevyLegal.com
                                            Counsel for Plaintiff
